Citation Nr: 1410943	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right hip degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran had active duty service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The RO by an April 2013 rating action reopened and granted a then pending claim for service connection for left hip degenerative osteoarthritis, from which                   the Veteran did not appeal the initial assigned disability rating or effective date, therefore rendering that claim resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). At this stage, the Veteran has not contended nor does the evidence suggest that left hip disability impacted now claimed right hip disability, i.e.,                    a theory of secondary service connection. See generally, Robinson v. Shinseki,         557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim... claims which have no support in the record need not be considered by the Board.").  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.









REMAND

In light of a prior award of disability benefits from the Social Security Administration (SSA), the corresponding decisional records must be requested.         See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure comprehensiveness of the record, given that most service treatment records (STRs) are unavailable, the Veteran should also be contacted regarding alternate sources of evidence of in-service injury. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Feb. 6, 2012).

Should these inquiries further substantiate the likelihood of in-service incurrence of a right hip disability (including any objective showing of onset of right hip symptomatology that is prior to 2012), then obtain a supplemental opinion from   the March 2013 VA examiner regarding the etiology of the condition claimed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. Obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination.                  Then associate all documents received with the Veteran's claims file.

2. Send a development letter to the Veteran that advises him of any and all alternative sources of information to substantiate his claims in lieu of STRs, i.e., statements from service medical personnel; statements from individuals who served with him ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information.
3. Provided only that any newly received evidence further substantiates in-service incurrence of a right hip disability (to specifically include any objective showing of onset of right hip symptomatology that is dated from   prior to 2012), then return the claims folder to the VA examiner who conducted the March 2013 examination and request a supplemental opinion regarding whether          it is at least as likely as not (50 percent or greater probability) that the right hip degenerative osteoarthritis was incurred in or is otherwise etiologically related to active military service.

Provided that the March 2013 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by a VA physician who has not seen him previously, and that addresses the inquiry set forth.

4. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his attorney        should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

